                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

RICKY G. JOURNEY,                            )
                                             )
                     Petitioner,             )                     8:19CV89
                                             )
              v.                             )
                                             )
NEBRASKA MENTAL HEALTH                       )                      ORDER
BOARD, BUFFALO COUNTY                        )
MENTAL HEALTH BOARD,                         )
STEPHEN LOWE, MICHAEL                        )
LAWSON, RICHARD BEECHER,                     )
AARON BISHOP, KARI R. FISK,                  )
AGNES STAIRS, MARY PAINE,                    )
Doctors, JOHN H. MARSH, Judge,               )
TROY KEITH, TAMMY JACKSON,                   )
ANTONIO HANIGAN, Doctor, TONY                )
CRUZ, CATHY SHEAIR, and DR. JEFF             )
MELVIN,                                      )
                                             )
                     Respondents.            )
                                             )

        Petitioner filed a Petition for Writ of Habeas Corpus (Filing No. 1) and a Motion for
Leave to Proceed in Forma Pauperis (Filing Nos. 4 and 5). Habeas corpus cases attacking the
legality of a person’s confinement require the payment of a $5.00 filing fee. 28 U.S.C. §
1914(a). However, after considering Petitioner’s financial status as shown in the records of
this court, leave to proceed in forma pauperis will be granted and Petitioner is relieved from
paying the filing fee. See 28 U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to Proceed in
Forma Pauperis (Filing Nos. 4 and 5) is granted. The next step in this case is for the court to
conduct a preliminary review of the habeas corpus petition in accordance with Rule 4 of the
Rules Governing Section 2254 cases. The court will conduct this review in its normal course
of business.

       DATED this 11th day of March, 2019.

                                           BY THE COURT:
                                           s/ Richard G. Kopf
                                           Senior United States District Judge
